DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward J. Ellis (Reg. No. 40,389) on 11/3/2021.
The application has been amended as follows: 
Claims 8 and 10 have been canceled.
In claim 1, (patented claim 1), line 16, “for seats” has been changed to --that seats--.
In claim 1, (patented claim 1), line 17, “includes has” has been changed to --has--.
In claim 18, (patented claim 18), line 23, “for seats” has been changed to --that seats--.
In claim 18, (patented claim 18), line 24, “includes has” has been changed to --has--.
In claim 19, (patented claim 19), line 16, “for seats” has been changed to --that seats--.
In claim 19, (patented claim 19), line 17, “includes has” has been changed to --has--.
REASONS FOR ALLOWANCE
Claims 1-19 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not show or fairly suggest a pool nozzle assembly including a base, a nozzle including a hollow ball portion and an elongated extension, and a cover such that the elongated extension is located both internal to the cover and external to the cover, the nozzle is rotated relative to the base during use when the cover is completely attached to the base, and a first curved section abutting the second curved section when the cover is completely attached to the base as claimed in combination with the limitations of claims 1, 18, and 19. The closest prior art Lorenzen (US 3677474) discloses an adjustable liquid discharge jet including a first curved section and a second curved section but does not disclose the first curved section abuts the second curved section when the cover is completely attached to the base among other limitations. Modification of the jet of Lorenzen to abut the first and second curved sections in order to meet the claimed limitations would be based upon impermissible hindsight reasoning. Furthermore, any combination of the prior art will not achieve the desired result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754